Citation Nr: 1823136	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling based on limitation of extension, 10 percent disabling based on limitation of flexion, and 10 percent disabling based on instability.


REPRESENTATION

Appellant represented by:	J. T. Skinner, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the Army National guard from November 1991 to February 1992, May 1999 to November 1999, and October 2001 to August 2002. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) North Little Rock, Arkansas.
 
In September 2011, the Veteran testified before an Acting Veterans Law Judge (AVLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  

In March 2012, the Board remanded the claim to obtain the Veteran's Social Security Administration (SSA) records and a new VA examination. The Veteran's SSA records were obtained by the Agency of Original Jurisdiction (AOJ) in August 2014, and updated VA treatment records have since been associated with the claims file. A VA examination and opinion was obtained in April 2016.  As discussed below, the Board finds that a remand is required to afford the Veteran initial review by the AOJ of new evidence and to obtain a new VA examination; however, there has been substantial compliance with the Board's prior remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In October 2107, the Board notified the Veteran of the AVLJ's retirement and offered the Veteran the opportunity for an additional  Board hearing.  The Board informed the Veteran that if VA did not receive a response from him within 30 days of the mailing of the letter, the Board would assume that he did not want another hearing.  The Veteran did not respond, and as such, the Board considers the Veteran's hearing request satisfied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a June 2016 supplemental statement of the case, several pieces of evidence not previously of record were associated with the claims file. These include: a June 2016 statement by the Veteran's representative on his behalf; a July 2016 VA examination note; a January 2017 report of hospitalization; and an October 2017 Employment Questionnaire.

In February 2018, the Veteran submitted a statement requesting that the case be remanded to the AOJ for initial review of this evidence. Furthermore, in the June 2016 statement, the Veteran's representative alleged that the Veteran's right knee ligament laxity manifested in more than "slight instability," and that his disability level should be reevaluated. The Veteran's right knee was last evaluated in April 2016.

In light of these developments, a remand is necessary to afford the Veteran initial AOJ review of the new evidence and a new VA examination to evaluate the current level of his disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated since June 2016 and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from his service-connected right knee disability. The claims file should be made available to the examiner for review, and all necessary tests should be conducted.

3. After completing the above actions, and any additional action deemed warranted, readjudicate the claim on appeal in light of all the evidence of record, including the above directed VA examination and all evidence submitted or acquired since June 2016. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



